Title: To James Madison from William C. C. Claiborne, 15 December 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 15 December 1805, “120 Miles from New-Orleans.” “Previous to my departure from the City, I informed you of the dissentions in Attackapas, and of my intension to visit that County. These dissensions have not assumed a serious aspect, nor would they alone, have induced my absence from New-Orleans. But as several objects of Importance awaited my presence in Oppalousas and Attackapas, I have hastened my Journey, and propose to avail myself of the occasion, to make suitable efforts to adjust the differences & to produce harm⟨o⟩;ny. The general objects of my visit, to which I allude, are—first: To ⟨a⟩;cquire a more accurate knowledge of the Country, and of the Interest of the Inhabitants, than I at present possess. Secondly—To assist in the more perfect organization of the Militia. Thirdly—To give such explanations of the late Act of Congress, concerning the Lands in this Territory, as will tend to remove certain discontents which are said to exist. And lastly to conciliate (by such Means as may be in my power) the Affections of the People, as well towards the General, as the local Government.
          “Next to the Island of New-Orleans, Oppalousas and Attackapas are the most important Districts of the Territory; the Land is fertile, and well adapted to Cultivation; the Improvements are considerable, and the Settlers numerous and respectable; But on my return, I shall be enabled to give you more accurate information, and will write you in detail.
          “My Journey has been so much delayed by bad weather, that I shall necessarily be longer absent, than I at first contemplated; But unless some unforeseen event, should prevent, I shall return to New-Orleans on or before the fourth day of January next.”
        